DETAILED ACTION
Claim Objections
Claims 10 and 13 objected to because of the following informalities:  
Claim 10 and 13 recites “a surface structuring on a side facing the light source”. The limitation “structuring” appears to be operating as a noun, the Examiner believes this may be a typographical error and should read “structure”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. 2013/0264577) in view of Ra (U.S. 2012/0319562).
Regarding claim 1, Xu teaches an illumination device for vehicles, the illumination device comprising: 
a housing (see fig. 1a, substrate); 
a light source unit (see fig. 1a) arranged in the housing, the light source unit adapted to generate a light beam; 
an optical unit (106, 107) arranged in the housing to shape shaping the light beam (see p. 0022) according to a specified light distribution to be generated outside of the housing,
wherein a structural surface is arranged directly on or near to a light-emitting surface of the light source (see fig. 1a, phosphor layer 107).
Xu does not teach wherein the optical unit has a divergence corrector for the light beam,
wherein the divergence corrector is a substrate, a surface of the substrate on a side facing away from a light source of the light source unit is a structural surface having a plurality of structural elements in the micro and/or nano and/or atomic length range, 
wherein the divergence corrector, including the structural elements of the structural surface, is formed of a light-converting material.

Ra teaches wherein the optical unit has a divergence corrector for the light beam (sheet 140),
wherein the divergence corrector is a substrate, a surface of the substrate on a side facing away from a light source of the light source unit is a structural surface having a plurality of structural elements in the micro and/or nano and/or atomic length range (141a 141b, nano protrusions, see p. 0040), 
wherein the divergence corrector, including the structural elements of the structural surface, is formed of a light-converting material (formed of  fluorescent material, see p. 0043).

It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a divergence corrector as taught by Ra in the structure of Xu as Ra teaches minimizing the reflectivity of light increasing the efficiency of the structure (see p. 0046) while converting the light using the same substrate, which reduces expense of manufacture. 
Regarding claim 2, Xu teaches that the divergence corrector has a transverse extent to a main emission direction of the light source, which is equal to or at most 1.5 times a width of the light-emitting surface of the light source (see p. 0007, 0027, 106 has width of cavity that is 15% larger than LED die, see fig. 2a).
Regarding claim 3, Ra teaches that the structural elements have a maximum height relative to a base area of the same in the micro and/or nano and/or atomic length range.
Regarding claim 4, Xu teaches that the divergence corrector is arranged at a distance of at most 2 mm from the light-emitting surface of the light source (see p. 0046, 1mm, see fig. 1a direct contact).
Regarding claim 5, Ra teaches wherein the substrate has a thickness which is in a range between 1 mm and 5 mm (see fig. 6, substrate 140, formed with divergence correctors 141a, 141b).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness of the substrate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Optimizing the substrate results in a predictable change in the refraction.
Regarding claim 6, Xu teaches that the structural surface of the divergence corrector forms the light-emitting surface of the light source (see fig. 1a, 2a)
Regarding claim 7, Xu and Ra teaches the substrate is arranged directly on the light emitting surface of the light source or at a distance from the light emitting surface of the light source or a light emitting semiconductor element of the light source (either on or at a distance). 
Regarding claim 8, Xu teaches that the divergence corrector has a housing which is fastened directly to a housing of the light source (reflective insulator 104).
Regarding claim 10, Xu does not clear teach that that the divergence corrector has a surface structuring on a side facing the light source for the additional shaping of the light beam.
Ra teaches that that the divergence corrector has a surface structuring on a side facing the light source for the additional shaping of the light beam (see fig. 3).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used microprotrusions on both sides of the optical structure of Xu to allow for additional beam shaping and control. 
Regarding claim 11, Xu does not teach that the optical unit has a light guide and/or a lens device and/or a liquid crystal device and/or a microlens device and/or a device with one or a plurality of micromirrors, each of which is arranged in the light propagation direction towards the divergence corrector.
Ra teaches that the optical unit has a light guide and/or a lens device and/or a liquid crystal device and/or a microlens device and/or a device with one or a plurality of micromirrors, each of which is arranged in the light propagation direction towards the divergence corrector.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the structure of Ra to establish a lens after the divergence creator to further project the light, as is frequently used in the art of optics. 
Regarding claim 12, Xu teaches that the light converting material is a phosphor (see abstract).
The Examiner finds that the use of a phosphor such as Xu is applicable in the wavelength converting structure of Ra.  
Regarding claim 13, Ra teaches that the surface structuring is different from the structural elements (Ra has elements on both sides). 
Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive. 
In response to clarifying amendments that set forth that the divergence corrector is made of wavelength converting material, the Examiner has relied more on the teachings of Ra, which teaches a divergence corrector formed of wavelength converting material. 
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875